Claiborne, Judge.
CONCURRING OPINION.
I do not believe that the plaintiff owed the ampwnt of gas claimed by the defendant. She did not agree to pay for the gas that the meter, showed she had consumad; she agreed to buy as much gas as the company would furnish for the 25 cts she dropped in the slot not one f»ot more, and she paid for amount in advanoe. If the company supplied more than a quarters worth of gaB, It was its loss. But I oonour in the decree on. the ground that there was a difference between the amount of gas consumed for the 25 cts and the amount registered as consumed "authorized the immediate removal of the meuer". Such 'a regulation was reasonable and legal, although printed on the plaintiff's application for opening gas, and in type so smell as not to entitle it to favorable consideration by courts.